Case 0:19-cv-61974-RS Document 27 Entered on FLSD Docket 10/21/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 19-cv-61974-RS

     VITAL PHARMACEUTICALS, INC., d/b/a
     BANG ENERGY, a Florida corporation,

          Plaintiff,

     v.

     MONSTER BEVERAGE CORPORATION,
     et al.,

        Defendant.
 ____________________________________/

                                JOINT SCHEDULING REPORT
          Plaintiff, Vital Pharmaceuticals, Inc., d/b/a BANG Energy (“Bang”), and Defendants,
 Energy Beverages, Monster Beverage Corporation, Monster Energy Company, and Reign
 Beverage Company LLC (“Monster Entities”),1 by and through their respective undersigned
 counsel and pursuant to Federal Rule of Civil Procedure 26(f), Southern District of Florida Local
 Rule 16.1(b), the Court’s Order Requiring Joint Scheduling Report, Certificates of Interested
 Parties and Corporate Disclosure Statement [DE 12] and September 30, 2019, Order [DE 19],
 submit this Joint Scheduling Report. The Monster Entities specially appear to jointly file this
 Scheduling Report and expressly preserve all defenses to Bang’s Complaint, including the right to
 challenge jurisdiction.

          A.     Likelihood of settlement. This case is in its early stages; Bang and the Monster
 Entities require further information to fully evaluate the likelihood of settlement. Bang believes
 that there is a likelihood of settlement with the individual defendants.

          B.     Likelihood of appearance in the action of additional parties. Bang is still in the
 process of identifying further defendants that were part of the scheme detailed in the Complaint

 1
   At the time of this Report, Defendants Energy Beverages, Monster Beverage Corporation,
 Monster Energy Company, and Reign Beverage Company LLC have been served while the
 remaining Defendants have not. Accordingly, this Report is submitted only on behalf of Bang and
 the Monster Entities.
                                                  1
Case 0:19-cv-61974-RS Document 27 Entered on FLSD Docket 10/21/2019 Page 2 of 3



 and anticipates the addition of further defendants. The Monster Entities do not anticipate adding
 additional parties at this time, but reserve the right to do so.

         C.      Proposed time limits. Proposed time limits to join other parties and to amend the
 pleadings, to file and hear motions, and to complete discovery are set forth in the Proposed
 Scheduling Order contemporaneously filed with this Report.

         D.      Proposals for the formulation and simplification of issues, including the
 elimination of frivolous claims or defenses, and the number and timing of motions for summary
 judgment or partial summary judgment. As the cases progresses, Bang and the Monster Entities
 agree to work diligently to simplify the issues as the case progresses. The proposed deadlines for
 the parties to file dispositive motions is set forth in the Proposed Scheduling Order filed herewith.

         E.      Necessity or desirability of amendments to the pleadings. Bang may need to amend
 the Complaint to add additional defendants as its investigation continues. The Monster Entities
 have not yet filed their responsive motions and/or pleadings.

         F.      Possibility of obtaining admissions of fact and of documents, electronically stored
 information or things which will avoid unnecessary proof, stipulations regarding authenticity of
 documents, electronically stored information or things, and the need for advance rulings from the
 Court on admissibility of evidence. Bang and the Monster Entities have agreed to discuss obtaining
 admissions of fact and of documents and electronically stored information (“ESI”) during the
 discovery process pursuant to the Federal Rules of Civil Procedure. The parties will seek advance
 rulings from the Court on the admissibility of evidence, as necessary.

         G.      Suggestions for the avoidance of unnecessary proof and cumulative evidence. Bang
 and the Monster Entities will work together in good faith to enter into stipulations to avoid
 unnecessary proof and cumulative evidence.

         H.      Referring matters to a Magistrate Judge. At this time, Bang and the Monster
 Entities do not consent to referral of dispositive motions to a Magistrate Judge or proceeding before
 a Magistrate Judge for trial.

         I.      Preliminary estimate of the time required for trial. Bang and the Monster Entities
 preliminarily estimate that 10 to 15 days will be required for trial.



                                                    2
Case 0:19-cv-61974-RS Document 27 Entered on FLSD Docket 10/21/2019 Page 3 of 3



        J.      Requested date or dates for conferences before trial, a final pretrial conference,
 and trial. Bang and the Monster Entities agree on the proposed dates in the Proposed Scheduling
 Order filed contemporaneously with this Report. Bang and the Monster Entities believe that the
 complex case management track should apply to this litigation because this litigation currently
 involves: (1) 17 defendants; (2) 48 pages of factual allegations; and (3) eight causes of action with
 multiple asserted independent bases for recovery. Moreover, Bang anticipates amending its
 Complaint to add more defendants and, at this time, Bang has only served the Monster Entities.

        K.      Discovery Issues – Preservation, Disclosure, Privilege, ESI. At this juncture, there
 are no pending or anticipated discovery issues. The parties anticipate substantial discovery
 regarding electronically stored information and will meet and confer to stipulate to an ESI Order
 that incorporates the topics listed in the Southern District Rule 16.1 ESI Checklist.

        L.      Any other information that might be helpful to the Court. At this time, the parties
 are unaware of any other information that might be helpful to the Court in setting the case for
 status or pre-trial conference.

 Dated: October 21, 2019


  s/ Andrew R. Schindler                              s/ Brian Stack
  FBN 124845                                          FBN 476234
  aschindler@grsm.com                                 bstack@stackfernandez.com

  GORDON REES SCULLY                                  Stack Fernandez & Harris, P.A.
  MANSUKHANI LLP                                      Suite 2650
  100 SE 2nd Street, Suite 3900                       1001 Brickell Bay Drive
  Miami, Florida 33131                                Miami, Florida 33131
  Tel: (305) 428-5330                                 Tel: (305) 371-0001
  Attorneys for Plaintiff                             Attorneys for Energy Beverages, Monster
                                                      Beverage Corporation, Monster Energy
                                                      Company, and Reign Beverage Company
                                                      LLC




                                                  3
